Citation Nr: 0118574	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1978 to May 1983.  
This matter was last before the Board of Veterans' Appeals 
("BVA" or "Board") in November 1997, on appeal from an 
April 1996 rating decision of the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (the RO).   At that 
time, the Board remanded the appellant's then-pending claim 
of entitlement to service connection for the disorder in 
question to the RO for further development.  The record 
reflects that by rating decision dated in January 2000, 
service connection was granted for the disorder, and a 50 
percent disability evaluation was assigned.  In March 2000, 
the appellant filed a notice of disagreement with regard to 
the assigned disability evaluation.

In June 2001, this case was advanced on the docket by order 
of the BVA Deputy Vice Chairman pursuant to 38 U.S.C.A. § 
7101 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The evidence shows that the appellant is unable to obtain or 
retain employment due to her service-connected PTSD.

CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that the assigned disability rating does 
not reflect the severity of her disorder.  She requests a 
higher disability rating.  

The appellant's claim is to be decided based upon the 
application of a Schedule of Ratings, ("Schedule") which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In resolving 
this factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria 
as found in the Schedule.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. §§ 4.2, 4.6.

Effective November 7, 1996, during the pendency of this 
appeal, the Schedule was amended with regard to rating mental 
disorders, including PTSD. 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Because the appellant's 
claim was filed before the regulatory change occurred, she is 
entitled to application of the version most favorable to her.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
appellant.  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change. See 
VAOPGCPREC 3-2000 (2000). The General Counsel's opinion is 
binding on the Board. 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 14.507.

The former criteria provided these criteria:

50 percent rating:  The ability to establish or 
maintain effective or favorable relationships with 
people is considerably impaired; and when, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as 
to result in considerable industrial impairment. 

70 percent rating:  The ability to establish or 
maintain effective or favorable relationships with 
people is severely impaired; and when the 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.

100 percent rating:  (1) when the attitudes of all 
contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; (2) when there are totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) when 
the veteran is demonstrably unable to obtain or 
retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under 38 C.F.R. § 4.16(c), where a veteran's only compensable 
service-connected disability is a mental disorder which is 
assigned a 70 percent evaluation, and it precludes the 
veteran from securing or following a substantially gainful 
occupation, it shall be assigned a 100 percent scheduler 
evaluation under the appropriate diagnostic code.  Although 
this provision has been deleted in the revised regulations, 
it is applicable to the appellant's case under Karnas.

Under the revised criteria:  

50 percent rating:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.


70 percent rating: occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships. 

100 percent rating: for total occupational and 
social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 

38 C.F.R. §§ 4.125-4.130 (2000).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record and proceed to its analysis in the context of the 
applicable law.
Factual Background

Shortly after receipt of her August 1995 claim, the appellant 
underwent a VA mental disorders examination in March 1996.  
She reported that she had been married four times, and that 
she was then and had been experiencing nightmares.  She also 
reported that she had been treated for recurrent episodes of 
depression and anxiety since her discharge from active naval 
service, and that she had difficulty in maintaining 
employment.  She reported that in the previous year, she had 
attempted suicide by using a combination of pills and 
alcohol.  Although the appellant was noted to be cooperative, 
alert, and coherent during the course of objective 
examination, the physician observed that she was depressed 
and without self-esteem, confidence, motivation, or impulse 
control.  She was diagnosed to have recurrent major 
depression.  

At a September 1996 personal hearing, the appellant testified 
in substance that she was unable to associate with or trust 
others.  

In October 1996, A.M.G., M.D., reported that she was treating 
the appellant for PTSD symptoms at a VA outpatient clinic 
since 1995.  The physician observed that the appellant had 
continuing symptoms of intrusive thoughts, avoidance of 
social contacts, and flashbacks of the trauma that led to her 
diagnosis of PTSD.  The physician reported that the appellant 
required continuing psychotherapy to enable her to adapt to 
everyday living demands.  Medical records from the period of 
treatment by Dr. A.M.G. reflect that the appellant reported 
continuing anxiety and self-destructive behavior, flashbacks, 
and mood swings.  

In July 1997, the appellant underwent a mental disorders 
examination conducted by R.B.M., M.D.  In substance, the 
appellant was noted to have had continuing PTSD symptoms, 
depression and anxiety.  It was also reported that she was 
anorexic.  The appellant reported that she had attempted to 
attend schooling to become a chef, but that she was unable to 
finish.  She also reported chronic suicidal ideation but 
reported no then present intention of action.  A global 
assessment of functioning score ("GAF") of 35 was assigned.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32. GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242].  

In January 1998, the appellant was hospitalized at non-VA 
facilities, after she overdosed on prescribed medication.  In 
addition to prior diagnoses of depression and anxiety, she 
was diagnosed to have a personality disorder and bipolar 
disorder.  Within this context, the reporting physician 
reported that the appellant was "totally disabled."  A GAF 
score of 25 was assigned.

The appellant's symptoms and clinical findings were 
reiterated in an October 1998 examination report authored by 
M.M., Ph.D., a VA physician.  In a January 1999 addendum, the 
physician opined that the appellant was "unable to have a 
gainful employment." 

The appellant underwent a VA psychiatric examination in 
November 1998.  She reported dreams of the in-service trauma 
as well as flashbacks, intrusive thoughts, and avoidance 
behavior.  She reported increasing incidents of 
hypervigilence, irritability and anger outbursts.  Although 
she denied being depressed, she reported that she was then 
unable to go out shopping by herself and that she was afraid 
to be alone.  A GAF score of 40 was assigned.   

In May 2000, Dr. A.M.G. reported that in addition to the 
previously noted symptoms and their severity, the appellant 
was experiencing a reduction in awareness of her environment.  
She stated that the appellant's level of functioning was such 
that it would be very difficult, if not impossible, for her 
to maintain employment.  

The appellant and J.E. testified before the undersigned at a 
July 2001 hearing.  Essentially, both reiterated prior 
accounts of the severity of the appellant's symptoms.  In 
addition, J.E. stated that the appellant would frequently 
display an unwillingness to arise in the morning, or maintain 
any personal hygiene.  

Analysis
  
Because both the previously applicable and current schedular 
provisions apply to the appellant's claim, the Board's 
predicate task is to determine which version would result in 
a more favorable result for the appellant.  Karnas, supra.

Throughout the rating period, (i.e., since the receipt of her 
claim of service connection), the medical and lay evidence 
indicates that the appellant has marked and persistent 
difficulty in dealing with the requirements of employment.  
Examiners in March and October 1996, October 1998, and May 
2000 all have commented upon the appellant's inability to 
maintain employment.  It cannot be doubted that given the 
repeated references to the flashbacks, intrusive thoughts, 
and behavior calculated to avoid contact with others 
(including the inability to leave her home), the appellant is 
unable to obtain or maintain employment.
The appellant has been diagnosed to have psychiatric 
disorders other than PTSD, and these non-service-connected 
disorders undoubtedly have an impact upon the appellant's 
overall mental functioning.  However, in Mittleider v. West, 
11 Vet. App. 181 (1998), it was noted that when it is not 
possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandated that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service-
connected condition.  Mittleider, 11 Vet. App. at 182. 

This case is one in which disability resulting from the 
nonservice-connected disorders cannot be separated from 
disability resulting from the service-connected PTSD.  The 
medical evidence indicates that the appellant has reported 
the constancy, severity and relative frequency of symptoms 
since 1995, and that diagnoses of PTSD, bipolar disorder, 
alcohol dependence, and a personality disorder have all been 
rendered upon essentially the same data.  In these 
circumstances, further medical inquiry would serve no useful 
purpose and would only serve to delay resolution of the 
claim, as well as impose unnecessary burdens on VA and the 
Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).     

It has been held that the finding of only one of the criteria 
listed for a particular rating in Diagnostic Code 9400 may be 
sufficient to support the assignment of that rating.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  In this matter, the 
competent and probative evidence of record supports a finding 
that the appellant's PTSD is of such severity that it 
prevents her from maintaining any form of gainful employment. 
Thus, the Board finds that the old criteria for an evaluation 
of 100 percent have been met.  Johnson, 7 Vet. App. at 97.

Because a 100 percent evaluation has been granted under the 
old criteria, further consideration of the claim under the 
new criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000) has been rendered moot.



ORDER


A 100 percent disability evaluation for PTSD is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

